                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 1 of 6




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     THE VINEYARD HOUSE, LLC.,                        Case No. 4:19-cv-01424-YGR
                                                        Plaintiff,                        CONSOLIDATED CASE
                                   6
                                                 v.
                                   7                                                      PRETRIAL ORDER NO. 1 RE: PRETRIAL
                                                                                          CONFERENCE
                                   8     CONSTELLATION BRANDS U.S.
                                         OPERATIONS, INC.,
                                   9                    Defendant.
                                  10

                                  11     CONSTELLATION BRANDS U.S.
                                         OPERATIONS, INC.,
                                  12
Northern District of California
 United States District Court




                                                        Plaintiff,
                                  13
                                                 v.
                                  14
                                         THE VINEYARD HOUSE, LLC,
                                  15
                                                        Defendant.
                                  16

                                  17          Having considered the filings to date and the arguments and other submissions at the

                                  18   Pretrial Conferences, held on August 24 and 31, 2020, for good cause shown the Court ENTERS

                                  19   the following orders:

                                  20   1. Trial Date and Schedule: The bench trial of this matter is confirmed to proceed via the

                                  21      Zoom platform beginning Monday, November 30, 2020. The platform will be open at

                                  22      approximately 7:55 a.m. each morning. Unless otherwise noted, trial schedule will be Monday

                                  23      through Friday, from 8:00 a.m. to 1:30 p.m. with two fifteen-minute breaks, with no more than

                                  24      30 minutes afforded each morning for non-testimonial proceedings. Additional time may be

                                  25      scheduled as determined by the Court. In this regard, counsel should also be prepared to

                                  26      reconvene with the Court after the Court’s standing calendars which normally begin at 2:00

                                  27      p.m. The trial will be dark on Thursday, December 3, 2020 so that the Court can address in-

                                  28      court criminal proceedings.
                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 2 of 6




                                   1   2. The parties shall each be afforded 13.5 hours to present their case for a total of 6 trial days.

                                   2      Opening statements are waived. To the extent needed, closing arguments will be presented

                                   3      after post-trial briefing. The parties shall receive daily timesheets advising of the time

                                   4      remaining. Any concerns must be raised immediately or will be waived. If the parties are

                                   5      being efficient and another half day per party is still required, the Court will address the issue

                                   6      during trial.

                                   7   3. The Court will set another pre-trial conference on an as-needed basis.

                                   8   4. Standard Motions in Limine: The Court HEREBY ORDERS that: (a) witnesses shall be

                                   9      excluded until testimony is completed; (b) there shall be no reference to or evidence presented

                                  10      of settlement discussions, mediation, or insurance; and (c) there shall be no reference to or

                                  11      evidence presented of wealth or lack thereof of any party except in the punitive damage phase

                                  12      of a case, to the extent it exists.
Northern District of California
 United States District Court




                                  13          A motion in limine refers “to any motion, whether made before or during trial, to exclude

                                  14      anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

                                  15      States, 469 U.S. 38, 40, n. 2 (1984). The Court’s rulings on the motions in limine will be

                                  16      issued by separate orders.

                                  17          To the extent that a party would like an expert witness to watch testimony, that request

                                  18      must be made to the Court. The Court routinely grants such requests.

                                  19   5. Parties are ORDERED to admonish witnesses of the Court’s rulings. Failure to comply with a

                                  20      ruling by the Court may result in sanctions, including without limitation the striking of the

                                  21      witness’s entire testimony.

                                  22   6. Witnesses: The parties are limited to calling the witnesses submitted on July 24, 2020. Upon

                                  23      a showing of good cause, including for rebuttal or impeachment purposes, additional witnesses

                                  24      will only be allowed by Court order.

                                  25          The parties shall meet and confer to agree on a standard set of questions to ask each

                                  26      witness to confirm that each is adhering to the integrity of the trial process.

                                  27   7. Exhibits and Exhibit Lists:

                                  28          a. The parties are limited to using the Exhibits submitted on the Exhibit List on
                                                                                          2
                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 3 of 6




                                   1             September 11, 2020. No witness may be shown any document or other object until it

                                   2             has been marked for identification using an exhibit number. The parties shall file

                                   3             updated Exhibit Lists identifying those for which a stipulation of admissibility exists

                                   4             with an “S” in the appropriate box. Any disputes that the parties cannot resolve

                                   5             without court intervention regarding these issues will be submitted in writing to the

                                   6             Court on September 21, 2020, and addressed when such exhibit may be proffered

                                   7             during trial, so that rulings may be made in the context of the trial and the purposes for

                                   8             which an exhibit may be offered can be made clear.

                                   9          b. Electronic and Hard-Copy Exhibits Binders. Each party will prepare and submit to the

                                  10             Court and Trialgraphix (“TG”) a complete set of exhibits both in electronic form on

                                  11             September 21, 2020. Each party shall also deliver three hard-copy sets of trial binders

                                  12             with all exhibits to the Court on or before September 21, 2020.
Northern District of California
 United States District Court




                                  13   8. Expert Disclosures/Fed. R. Civ. P. 68 Offers: To the extent not already provided, counsel

                                  14      shall lodge with the Court on the first day of trial a copy of all expert disclosures, including

                                  15      any supplements, as well as all offers of judgment made under Fed. R. Civ. P. 68.

                                  16   9. Does: All Does will be deemed dismissed once the first witness is sworn.

                                  17   10. Depositions to be Used at Trial:

                                  18          a. Plaintiff/Counterclaim Defendant The Vineyard House (“TVH”) shall serve objections

                                  19             to deposition designations/counter designations by September 4, 2020. Defendant/

                                  20             Counterclaim Plaintiff Constellation Brands U.S. Operations, Inc. (“Constellation”)

                                  21             shall serve objections thereto by September 9, 2020.

                                  22          b. Any party intending to use a deposition transcript at trial for any purpose shall deliver

                                  23             the signed original (or a certified/stipulated copy if, for any reason, the original is not

                                  24             available) for use by the Court and shall have extra copies available for use by

                                  25             him/herself and the witness. All other parties are expected to have their own copies

                                  26             available. The parties shall each prepare and provide an index transcripts and shall

                                  27             review the same with the Court after delivery. Delivery of the transcripts shall no later

                                  28             than September 23, 2020.
                                                                                         3
                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 4 of 6




                                   1   11. Video Depositions/Trial Testimony: Video examination of Mr. W. Andrew Beckstoffer may

                                   2      only be shown after the designations, counter-designation and objections are resolved. The

                                   3      court reporter shall be relieved of her duties to transcribe that portion of the trial. In lieu of the

                                   4      court reporter's transcription, the parties shall provide to the court reporter in PDF format the

                                   5      testimony as played on the same day as the video is played. The court reporter will insert a

                                   6      parenthetical in the transcript and index and append the pdf of the testimony to the end of that

                                   7      day's transcript.

                                   8   12. Witnesses at Trial: The party presenting evidence shall give the other party 24 hours written

                                   9      notice of the witnesses to be called unless otherwise agreed upon by the parties themselves.

                                  10      For witnesses on a Monday, written notice shall be provided by the prior Saturday at noon.

                                  11      The parties are admonished that use of trial time is critical given the limited resources of the

                                  12      Court. All parties must have witnesses ready and available to testify. If the party presenting
Northern District of California
 United States District Court




                                  13      evidence does not have a witness ready to be called once a prior witness steps down, that party

                                  14      may be deemed to have rested its case. Further, and as explained, time does not stop while

                                  15      waiting for witnesses to arrive in Court. Witnesses may be taken out of order upon stipulation

                                  16      or with leave of Court provided that the circumstances giving rise to such an accommodation

                                  17      are promptly called to the attention of opposing counsel and the Court. To the extent technical

                                  18      issues arise, the Court will address the issue at the time of the occurrence.

                                  19   13. Objections: There shall be no “speaking objections,” and no rebuttal unless requested by the

                                  20      Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal requested, “not offered

                                  21      for the truth.” If either counsel needs to make a better record, he/she may do so at a break.

                                  22   14. Zoom Platform:

                                  23          a. Technical Director/Hosting Services. The parties have agreed to retain TG

                                  24              (Trialgraphix) to coordinate the bench trial. Weeks before trial commences, TG will

                                  25              ensure that all trial participants have requisite hardware, software, and internet

                                  26              resources, and sufficient training to participate seamlessly at trial. During trial, the TG

                                  27              trial coordinator will, among other things: (1) ensure to the extent possible that all

                                  28              participants are online and know how to connect so that the trial may commence at
                                                                                          4
                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 5 of 6




                                   1             8:30 a.m. each trial day; and (2) make available and display for use when needed all

                                   2             documents to be used as exhibits at trial. The parties have agreed to split the cost of

                                   3             TG’s services.

                                   4          b. Hardware Requirements and Recommendations. In order conduct the trial on the Zoom

                                   5             platform, each participant must have, at a minimum, the following resources:

                                   6                  i. An internet connection – broadband wired or wireless (3G or 4G/LTE)

                                   7                 ii. Speakers or headphones and a microphone – built-in or USB plug-in or wireless

                                   8                     Bluetooth

                                   9                iii. A webcam or HD webcam – built-in or USB plug-in or a HD cam or HD cam

                                  10                     corder with video capture card

                                  11                 iv. See https://support.zoom.us/hc/en-us/articles/201362023-System-requirements-

                                  12                     for-Windows-macOS-and-Linux for a discussion of system requirements for
Northern District of California
 United States District Court




                                  13                     various computer systems. Each party shall be responsible for ensuring that

                                  14                     each witness that party intends to call shall meet such specifications, at that

                                  15                     party’s expense.

                                  16          c. Security. The Court will use its standard security protocols during the trial.

                                  17          d. Training in Advance of Trial. TG will provide training to all trial participants

                                  18             (witnesses, counsel, party representatives) prior to trial to ensure that each participant

                                  19             has hardware, software, and sufficient internet bandwidth to participate seamlessly in

                                  20             the remote video bench trial.

                                  21          e. Technical “Sound-Check” Prior to Commencement of Trial. On a mutually agreeable

                                  22             date TG will coordinate with the courtroom deputy who will host a simulated

                                  23             proceeding with all participants (or their proxies) to ensure that the trial may

                                  24             commence and proceed on time.

                                  25   15. Proposed Findings of Fact and Conclusions of Law: Each party shall file proposed

                                  26      Findings of Fact and Conclusions of Law by September 21, 2020. In addition to complying

                                  27      with this Court’s Standing Order ¶ 7, the Findings of Fact should identify the source of the

                                  28      finding (e.g. exhibit number or anticipated testimony) and should cross reference the elements
                                                                                        5
                                         Case 4:19-cv-01424-YGR Document 176 Filed 09/02/20 Page 6 of 6




                                   1      of proof which the parties identified in the Joint Statement of the Claims and Defenses to be

                                   2      Raised at Trial. (Dkt. 98.)

                                   3   16. Stipulated Facts: By September 21, 2020, the parties shall jointly file a Statement of

                                   4      Stipulated Facts each of which shall be numbered.

                                   5   17. Requests for Transcripts: The Court understands that the parties have made arrangements

                                   6      for RealTime transcription.

                                   7   18. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to conduct

                                   8      themselves at all times – on or off the record – in a professional and courteous manner during

                                   9      trial.

                                  10   19. Failure to Comply: Failure to comply with the obligations set forth in this order will result

                                  11      in sanctions appropriate to the gravity of the failure, including, but not limited to monetary

                                  12      fines and/or terminating sanctions.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 2, 2020

                                  15                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                  16                                                      UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
